The tragedy in East Timor
shows us again that when war and violence erupt the world
community turns to the United Nations for the resolution of
conflicts and the preservation of peace. We welcome the
Security Council’s action to endorse the multinational force
that is now moving in to bring security and aid to the
people of East Timor. Norway will contribute with
personnel and financing.
We look to the United Nations for hope and solutions,
and for the protection of human dignity and shared values
in a world of injustice and conflict. That is why the United
Nations is indispensable. And that is why we, the Member
States, must make use of the United Nations for peace and
development, whether it be in East Timor, in Kosovo or in
the Congo. In preparing for the Millennium Assembly, let
us together address global challenges in a new spirit, with
a new sense of purpose.
I would like to congratulate you, Sir, upon your
election to the presidency of the General Assembly.
Norway looks forward to working with you. I also warmly
welcome the three new Members of the United Nations, the
Republic of Kiribati, the Republic of Nauru and the
Kingdom of Tonga.
At the end of this century, globalization presents us
with political and moral dilemmas. There has been
remarkable progress in technological innovation and in
economic and democratic development. But at the same
time, while the rich are getting richer, the poor are getting
poorer. Poverty and pollution, violent conflict and violations
of human rights continue to haunt far too many people
around the world. Combatting poverty, preventing conflicts,
promoting human rights: these are the main challenges at
the top of our common global agenda for the next century.
We must ensure that globalization benefits all, not just the
few, and we must protect the environment.
To achieve this, we need to strengthen the multilateral
system. We must support the United Nations and its work
for global peace, security and sustainable development. We
must put the United Nations first.
Together we possess the knowledge and the resources
needed to eradicate poverty. But still, 1.3 billion people live
in extreme poverty. This is unacceptable, morally and
politically. It is an injustice and an obstacle to economic
and democratic progress. For all Member States, in the
North and in the South alike, changing this situation must
be our priority. And the United Nations must be the
primary instrument. There is no alternative. Let us build
a global partnership aimed at eradicating poverty. Let us
start by mobilizing the political will and the financial
resources needed to meet the target of cutting global
poverty in half by the year 2015. It is a matter of political
will; it can be done now.
National Governments have the primary
responsibility for sustainable development and for meeting
social needs. They must promote and protect the rule of
law, human rights and democracy. They must fight
corruption and pursue sound economic policies. There is
no doubt that development assistance is most effective in
countries where government is based on the principles of
good governance.
The international community must also do more to
create economic opportunities for the developing world.
The following steps would have a major impact.
First, we need to increase the transfer of official
development assistance from the North to the South.
Norway has been well above the United Nations target for
two decades. We intend to increase our development
assistance further, up to 1 per cent of gross domestic
product.
Secondly, we need partnerships that enable national
Governments to lead the way and determine their own
priorities. The private sector and business interests must
be brought into the development process, as the
Secretary-General has underlined.
Thirdly, development assistance and debt relief must
go hand in hand. Creditor nations must now give the
poorest members of the world community a new start.
Norway’s national debt-relief strategy is particularly
designed for this purpose. We also support the momentum
created by the Group of Seven States to give highly
indebted poor countries substantial debt relief.
Fourthly, the entry of developing countries into the
global market must be facilitated, not obstructed. This
must be focused on during the new round of multilateral
trade negotiations in the World Trade Organization.
In recent years, we have seen an increase in civil
wars, often with an additional element of foreign
involvement. The root causes can often be linked to
ethnic tension, as well as to inequity in the distribution of
17


resources - economic, social, natural and political. During
the 1990s, the activities of the United Nations have been
more extensive than ever before in the conduct of
preventive diplomacy, in the deployment of peacekeeping
forces and in the provision of humanitarian aid to the
victims of war.
But at the same time, there are critics who claim that
the United Nations has failed. Of course, many things could
have been done better, but we must not forget the many
successes and we must not forget that it is we, the Member
States, who are responsible for giving the United Nations
the mandates to act and the money and the means to
succeed. Let us not make the United Nations a scapegoat
for our own shortcomings. Instead, we must make sure that
the Security Council can fulfil its primary function in
international peace and security. We must act in accordance
with the United Nations Charter and international law. We
must put the United Nations first.
This means enhancing the capacity of the United
Nations for conflict prevention, crisis management and
long-term development. All Members must meet their
financial obligations to our world Organization and its
peace operations. Creating common security is not cost-
free. In particular, it is the duty of the most powerful
members of the United Nations to set an example for
others.
The United Nations must develop further its
cooperation with regional organizations. As Chairman-
in-Office of the Organization for Security and Cooperation
in Europe (OSCE), Norway has been working to build
closer relations with the United Nations system. We need
constructive interaction between all international,
governmental and non-governmental organizations involved
in peacekeeping and post-conflict work in Europe and
elsewhere.
Kosovo is a tragic example of the complex conflicts
that we have seen in recent years. Building lasting peace
there will require the concerted efforts of all actors
involved: the United Nations, the North Atlantic Treaty
Organization (NATO), the OSCE, the European Union and
others. Our immediate concern is to secure a safe
environment for all the people of Kosovo through a credible
international presence.
We must promote integration between all the peoples
and nations of south-eastern Europe. We must include
everyone and isolate no one. This summer, at the Sarajevo
Summit, we pledged to make the Stability Pact a key
element of our efforts to ensure that democracy, peace
and prosperity become firmly rooted all over south-
eastern Europe.
At the same time, our efforts to build peace in the
Balkans must not be made at the expense of the poorest
people elsewhere in the world. They should not pay the
bill.
The United Nations and its agencies play a central
role in providing emergency aid to victims of war
everywhere. Humanitarian assistance should be
complemented by efforts to promote reconciliation,
democratic development and respect for human rights.
Compliance with international instruments is needed
to protect civilians in armed conflicts. We welcome the
Secretary-General’s report and the Security Council
resolution adopted last week. At the forthcoming Red
Cross Conference in Geneva, we must generate the
momentum needed to secure the protection aspects of
international humanitarian law. The early entry into force
of the Rome Statute of the International Criminal Court
will be a vital contribution to the rule of law.
We must focus on human security, taking individuals
and their communities as our point of departure.
Combating poverty is crucial to human security.
The proliferation of anti-personnel mines and small
arms and the use of child soldiers pose a threat to human
security. They inflict deep wounds on society and
individuals. Recently, in Russia, we have seen how
terrorism strikes innocent people. We strongly condemn
such terrorist acts, for which there can be no excuse.
International efforts to deal with these serious issues must
be intensified.
We must vigorously pursue nuclear disarmament and
non-proliferation. The principles and objectives set out
under the process established by the Treaty on the Non-
Proliferation of Nuclear Weapons (NPT) must be
honoured. The early entry into force of the
Comprehensive Nuclear-Test-Ban Treaty and ratification
of the Treaty on Further Reduction and Limitation of
Strategic Offensive Arms (START II) are crucial
priorities. So are START III negotiations to lower nuclear
arsenals, and so is a cut-off treaty. These are all crucial
elements in a global agenda for sustainable human
development.
18


When natural disasters strike, the poor are the most
vulnerable. The recent tragedies in Turkey and Greece
affected us deeply. Increasingly, man’s pressure on the
environment seems to be a contributing factor to natural
disasters, which often cause extensive destruction in
developing countries. We must step up our efforts to assist
developing nations so that they become less vulnerable. In
this regard, Norway attaches great importance to the special
session of the General Assembly, to be convened next
week, on the Barbados Programme of Action for the
Sustainable Development of Small Island Developing
States.
Conflict prevention, humanitarian aid and development
efforts must go hand in hand. We must deal with the
underlying causes of poverty and need, not just the
symptoms. Political and economic reform should run in
parallel with humanitarian aid. We must close the gap
between relief and long-term development. This calls for
closer cooperation and the involvement of the whole United
Nations family as well as the Bretton Woods institutions.
The Secretary-General’s reports on Africa (A/52/871-
S/1998/318 and A/54/133-E/1999/79) clearly demonstrate
that poverty, underdevelopment and violent conflicts are
closely linked: we cannot address one without addressing
the others.
The Secretary-General has pointed to the need for a
comprehensive approach and better coordination of conflict
prevention and post-conflict peace-building in the United
Nations system. The Secretariat has already embarked on
the process of implementation and follow-up. Norway fully
supports the Secretary-General’s initiative and is ready to
provide practical and financial support for this important
endeavour. We will set aside $3 million for the Secretariat
to use for this purpose.
The situation in Africa gives rise to concern. Armed
conflicts are hampering development in many countries.
AIDS is also taking a heavy toll. There are positive signs
too: we are witnessing the growth of democracy, transfers
to civilian rule, free elections and economic and political
reforms in many African countries. But poverty remains a
major challenge.
Norway remains firmly committed to peace and
development in Africa. We will work with our African
partners for conflict management and development
cooperation. We will work with the United Nations, the
Organization of African Unity, subregional bodies such as
the Southern African Development Community, the
Economic Community of West African States, and others,
to achieve our common aims.
The Middle East peace process is at a critical
juncture. The vision that the parties had in 1993, when
the Oslo Accords were signed, is still valid. The fact that
Israel and the Palestinians have now embarked on final
status talks is a very positive sign. Strong support for the
peace process must remain a high priority for the
international community. We must work together with the
parties to achieve a just, lasting and comprehensive peace
that will guarantee prosperity and security for all
involved.
The world needs an effective multilateral machinery
to cope with common challenges. For the next century,
we must, first, build a stronger United Nations in the
fields of global security and economic and social
progress; secondly, use the United Nations as the primary
instrument for peace and development, democracy and
human rights; and thirdly, tackle poverty and conflict
prevention as the main challenges at the top of our
agenda. It is up to us, the Member States, to make this
possible. Together, we must make it happen.








